NONPRECEDENTIAL DISPOSITION
                                To be cited only in accordance with
                                        Fed. R. App. P. 32.1


                     United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604
                                   Submitted August 25, 2008*
                                     Decided October 3, 2008

                                               Before

                                FRANK H. EASTERBROOK, Chief Judge

                                JOHN L. COFFEY, Circuit Judge

                                DIANE P. WOOD, Circuit Judge


No. 07-2234
                                                                Appeal from the United
UNITED STATES OF AMERICA,                                       States District Court for the
      Plaintiff-Appellee,                                       Western District of
                                                                Wisconsin.
                v.
                                                                No. 05-CR-39-C-01
JOHN A. RADERMACHER,
      Defendant-Appellant.                                      Barbara B. Crabb, Chief Judge.



                                               Order

        After a limited remand under United States v. Taylor, 522 F.3d 731 (7th Cir. 2008),
the district judge informed us that she would have imposed a lower sentence had she
known about the extent of her discretion under Kimbrough v. United States, 128 S. Ct. 558
(2007).

       Given this conclusion, the prejudice component of plain-error review has been
established. The sentence is vacated, and the case is remanded for resentencing in light
of Kimbrough.


       *After examining the briefs and the record, we have concluded that oral argument is unnecessary.
See Fed. R. App. P. 34(a); Cir. R. 34(f).